


Exhibit 10.12

 

SALLY BEAUTY HOLDINGS, INC.

INDEPENDENT DIRECTOR COMPENSATION POLICY

 

The Board of Directors (the “Board”) of Sally Beauty Holdings, Inc. (the
“Company”) has adopted the following compensation policy, effective as of June
30, 2009, for independent directors of the Company.  The compensation policy has
been developed to compensate certain independent directors of the Company for
their time, commitment and contributions to the Board.  This policy shall apply
to directors of the Company who are not Company employees and who are not
affiliated with Clayton Dubilier & Rice, Inc., (each an “Independent Director”).

 

CASH COMPENSATION

 

Retainers for Serving on the Board

 

Independent Directors shall be paid an annual cash retainer of $35,000, payable
in advance in quarterly installments, for each calendar year of service on the
Board.  Cash retainers for partial years of service shall be pro-rated to
reflect the number of days served by an Independent Director during any such
quarter.

 

Retainers for Serving as Chairpersons

 

An additional annual cash retainer shall be paid to an Independent Director who
serves as chairperson of the Audit Committee, Compensation Committee, Nominating
and Corporate Governance Committee, or Finance Committee. Such additional
retainer shall be payable in advance in quarterly installments, in the following
annualized amounts:

 

 

Audit Committee

$

17,500

 

 

 

Compensation Committee

$

7,500

 

 

 

Nominating & Corporate Governance Committee

$

5,000

 

 

 

Finance Committee

$

5,000

 

 

 

Additional retainers paid to chairpersons for partial years of service shall be
pro-rated to reflect the number of days served by an Independent Director during
any such quarter.

 

Meeting Fees

 

For in-person Board or committee meetings, each Independent Director in
attendance shall receive $2,000.  For telephonic Board or committee meetings for
which minutes are kept, each independent director in attendance shall receive
$1,000.

 

--------------------------------------------------------------------------------


 

EQUITY-BASED COMPENSATION

 

Initial Grants

 

Upon the appointment or election of a new Independent Director to the Board,
such Independent Director shall receive, in accordance with the Company’s
Omnibus Incentive Plan then in effect (“Omnibus Plan”), an initial grant of
options (“Options”) to purchase shares of common stock of the Company (“Common
Stock”).  Such Options shall have a grant date present value equal to $70,000,
and shall become exercisable in four equal annual installments beginning on the
day before the first anniversary of the grant date.

 

Options granted to Independent Directors shall have an exercise price per share
equal to the Fair Market Value (as defined in the Omnibus Plan) of a share of
Common Stock on the grant date, and shall have a ten-year maximum term. In the
event an Independent Director’s Board service terminates because of death,
disability or involuntary termination without Cause (as defined in the Omnibus
Plan), such Independent Director’s unvested Options shall become exercisable
upon such termination. If an Independent Director’s Board service is terminated
for any other reason than the foregoing, unvested Options shall be canceled upon
such termination.

 

Following the termination of an Independent Director’s Board service, such
Independent Director’s vested Options shall remain exercisable until the first
to occur of (i) the third anniversary of such termination or (ii) the Option’s
normal expiration date.  Notwithstanding the foregoing, if an Independent
Director’s Board service is terminated for Cause, any outstanding Options shall
be forfeited upon such termination.

 

Annual Grants

 

Each Independent Director shall be granted an annual equity-based retainer award
with a value at the time of issuance of approximately $70,000. Such award shall
normally be made at the first Board meeting each Company fiscal year in the form
of grants of restricted stock units (“RSUs”), in accordance the Omnibus Plan,
and shall vest on the last day of such fiscal year.  Independent Directors whose
Board service begins after the start of a Company fiscal year shall receive a
grant pro-rated to reflect the number of days remaining in such fiscal year.
Upon vesting, Independent Director RSUs shall be deferred into deferred stock
units that shall be distributed six months after such Independent Director’s
Board service terminates.

 

In the event an Independent Director’s Board service terminates because of
death, disability or involuntary termination without Cause (as defined in the
Omnibus

 

--------------------------------------------------------------------------------


 

Plan), a pro rata portion of such Independent Director’s unvested RSUs shall
vest upon such termination. If an Independent Director’s Board service is
terminated for any other reason than the foregoing RSUs shall be canceled upon
such termination.

 

TRAVEL EXPENSE REIMBURSEMENT

 

Each of the Independent Directors shall be entitled to receive reimbursement for
reasonable travel expenses which they properly incur in connection with their
functions and duties as a director.  With respect to air travel, reimbursements
shall be limited to the cost of first-class commercial airline tickets for the
trip and date in question.

 

EFFECTIVE DATE, AMENDMENT, REVISION AND TERMINATION

 

This policy may be amended, revised or terminated by the Board at any time and
from time-to-time.

 

--------------------------------------------------------------------------------
